Citation Nr: 0419893	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  00-24 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for headaches.  



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from October 
1977 to October 1980 and from May 1981 to December 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

When the case was previously before the Board, in May 2001, 
the issues were entitlement to an initial evaluation in 
excess of 10 percent for headaches, and entitlement to an 
effective date prior to June 22, 1995 for service connection 
for headaches.  The increased rating claim was denied.  An 
earlier effective date for service connection, of July 25, 
1994, was granted.  The veteran appealed the evaluation 
issue, but not the effective date issue to the United States 
Court of Appeals for Veterans Claims (Court), which vacated 
and remanded the evaluation issue to the Board.  

In July 2003, the Board remanded the matter to the RO.  The 
requested development was completed.  The RO reviewed the 
record and increased the evaluation to 30 percent, effective 
as of July 25, 1994.  As the requested development has been 
completed, the Board proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service-connected headaches do not produce 
characteristic prostrating attacks averaging more than once a 
month.  

3.  The veteran's service-connected headaches do not 
approximate migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West. 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8100 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was impossible in 
this case, because the initial rating was done in August 2000 
when service connection was granted.  This was before VCAA 
became effective.  

In Pelegrini, at 422 the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the file shows that the veteran was provided with 
the rating criteria in the October 2000 statement of the case 
and the February 2004 supplemental statement of the case.  In 
April 2003, the veteran reported that he did not have any 
additional evidence.  In July 2003, the Board remanded the 
case for VCAA compliance.  In January 2004, on behalf of the 
RO, the appeals management center asked for any additional 
evidence the veteran might have.  We find that VCAA has been 
complied with to the extent possible, given that the law was 
effective after the initial evaluation.  Moreover, the 
requirements of VCAA have been met in several communications.  
Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The Social 
Security Administration (SSA) medical records have been 
obtained.  The service medical records are in the claims 
folder.  VA records have been obtained.  VA has examined the 
veteran and a medical opinion rendered.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  He has specifically stated that 
he has no more evidence.  Notably, neither the appellant nor 
the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

VCAA provides that when VA requests information or evidence 
from a claimant, if such information or evidence is not 
received by VA within one year of the request, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. §5103(b) (West 2002).  In the Veterans Benefits 
Act of 2003, Congress reinstated VA's authority to make 
decisions on all claims without waiting one year.  On January 
28, 2004, the RO sent the claimant a letter explaining what 
information and evidence is necessary to support this claim.  
He has until January 28, 2005 to make sure the RO receives 
the information and evidence requested.  If VA receives the 
information and evidence to support this claim after that 
date, it may not be able to pay benefits from the date the 
claim was received.  

Evaluation  Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2003).  

There are no rating criteria for "headaches," so the 
veteran's service-connected headaches will be rated by 
analogy as migraine.  38 C.F.R. § 4.20.  Migraine will be 
rated as 50 percent disabling with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  It will be rated as 30 percent 
disabling with characteristic prostrating attacks occurring 
on an average once a month over last several months.  It 
will be rated as 10 percent disabling with characteristic 
prostrating attacks averaging one in 2 months over last 
several months.  A noncompensable rating will be assigned 
for less frequent attacks.  38 C.F.R. § 4.124(a), Code 8100 
(2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned as 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Background and Analysis  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The Board has also considered the issues raised by the Court 
in Fenderson v. West, 12 Vet. App. 119 (1999) and whether 
staged ratings should be assigned.  In response to criticism 
in the December 2002 Court Order, the Board will attempt to 
provide a greater explanation as to the reasons and bases for 
the rating assigned at the varying stages of the claim.  
Since the RO has assigned a 30 percent evaluation from the 
effective date of service connection, the question becomes if 
and when the criteria for the 50 percent rating were met.  
The 50 percent rating is the next higher evaluation and the 
highest assignable under this rating code.  It requires that 
the symptomatology approximates very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  It is to be differentiated from the 
criteria for the current 30 percent evaluation, which only 
require characteristic prostrating attacks occurring on an 
average once a month over last several months.  It should be 
noted that the question here is not the frequency of 
headaches, but the frequency of completely prostrating and 
prolonged attacks.  With this in mind, the Board has reviewed 
the record.  

Looking for evidence to support a higher staged rating, we 
find that none of these early clinical records reflect the 
presence of prostrating or prolonged attacks, or other 
symptoms, which might approximate the criteria for a higher 
evaluation.  

VA clinical notes of April 1993 reflect headache complaints.  
In May 1993, there was a report of sinus headaches.  

In May 1994, the veteran complained of frontal/sinus 
headaches being a chronic problem.  In August 1994, the 
veteran complained of headaches, nausea and dizziness.  He 
reported that they were brought on by stress or depression 
and began in the frontal area and went around to the back of 
the head.  He was working and described problems at work 
causing stress.  

In November 1995, he reported having headaches, on and off.  
Another note dated in 1995, reflects a complaint of sinus 
headache relieved by Tylenol.  

In January 1996, the veteran reported a chronic headache.  
There was a decreased response to Tylenol.  There were visual 
blurring and photophobia.  There was mild nausea but no 
vomiting.  

In his March 1996 appeal, the veteran stated that he had 
severe chronic headaches, 4 and 5 days a week.  He reported 
that to ease the pain of his headaches, he would go to his 
bedroom, cut off the television and close all curtains so it 
would be completely dark.  This description does not show 
that the attacks are prostrating or prolonged.  

In September 1996, a social worker noted the veteran had been 
unemployed for 11/2 years.  He complained of getting terrible 
headaches.  He heard noises and voices and reported 
hallucinations and trouble sleeping.  Family problems were 
also noted.  Later that month, the veteran was seen in the VA 
clinic.  Again, he reported headaches on and off, with no new 
symptoms.  

In September 1997, Charles Glatt, Ph.D., a private licensed 
psychologist tested the veteran.  The veteran's complaints 
included headaches accompanied by a sore neck, blurry vision, 
shortness of breath and a tight chest.  The test results were 
interpreted as suggesting that the veteran was quite 
disturbed in his thinking and behavior or that he grossly 
exaggerated symptoms.  Further testing was recommended.  

A report from American Medical Consultants is dated in 
October 1997.  The veteran gave an 8-year history of 
hypertension.  It reportedly "occasionally" caused 
headaches.  

The report of Laran Lerner, D.O., was received in September 
1999.  It recited a history of a fall and head injury during 
service.  The veteran reportedly had a concussion and 
hospital treatment.  He continued having headaches until the 
present.  There was a diagnosis of post-traumatic cephalgia 
with closed head injury.  

In December 1997, Dr. Glatt gave the veteran additional 
tests.  The veteran's complaints included having headaches 
all the time.  The test results were interpreted as showing 
serious problems with thinking.  There was evidence of 
defensive instability and of peculiar and illogical thinking.  
Emotional excitation collapsed his coping ability.  He was a 
highly dependent individual with conflicts he was unable to 
resolve.  His self-image was distorted and bizarre ideas 
emerged on occasion.  

In August 1998, the veteran underwent a VA neurological 
examination to determine the nature and etiology of his 
headaches.  The veteran told the examiner that headaches 
generally started in the frontal area, would occur four to 
five times a week, and lasted approximately 10 to 15 minutes.  
It was noted that he was not taking any medication.  He 
reported some photophobia but denied visual aura, prostration 
and vomiting.  X-ray examination of the skull was normal 
except for some calcification of the falx cerebri.  
Examination of the sinuses was negative.  The examiner 
concluded with a diagnosis of headaches of uncertain 
etiology.  The examiner recommended that the veteran undergo 
a computerized tomography (CT) scan to determine the etiology 
of his headaches, but the veteran refused.  According to this 
report, the headaches are clearly not prolonged, nor are they 
prostrating.  

The veteran was seen at the private Oakridge Counseling 
Center and Psychological Services from January to June 1999.  
The clinical notes primarily deal with psychiatric symptoms 
and treatment.  Once, in January 1999, it was noted that the 
veteran was preoccupied with a headache, and reported a 
sensitivity to light.  He reported that he had a headache 
most days.  The veteran's other problems were discussed.  The 
note indicates that the veteran was functioning and not 
rendered prostrate by a prolonged headache.  

In January 2000, Dirk Snyder, M.D. stated that he had seen 
the veteran for complaints of recurrent migraine headaches.  
Dr. Snyder indicated that 2 recent CT scans of the head were 
negative for any masses or bleeding, and that the veteran now 
requested another CT scan.  Dr. Snyder explained that a 
repeat CT scan was unnecessary, as there had been no 
significant changes in his headaches or their pattern.  Dr. 
Snyder described the veteran's headaches as a "classical 
presentation for a migraine with aura."  The veteran was 
therefore placed on Tenormin for migraine prophylaxis.  
Although we are now getting a migraine diagnosis, there is 
still no evidence that the headaches resulted in very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

In February 2000, a VA physician expressed the opinion that 
the headaches were unlikely to be related to his 
hypertension.  The etiology of the veteran's headaches was 
probably some variation of a migrainous type of headache.  

At a VA psychiatric examination in March 2000, the veteran 
refused to discuss his headaches when questioned.  When the 
examiner inquired about headaches, the veteran became 
defensive, argumentative and irritated, stating that "he was 
getting the same old run around by the VA."  

Mary Ellen Benzik, M.D., submitted a May 2000 letter 
indicating that the veteran suffered from chronic migraine 
headaches, which were exacerbated by a tension component 
hypertensive episode.  Dr. Benzik stated that this indeed 
could lead to a tension headache, and that the veteran was 
currently on Tenormin once a day and Depakote twice a day for 
migraine prophylaxis.  

In July 2000, a VA physician expressed the opinion that the 
veteran had chronic migraine headaches, which were 
exacerbated by a tension component, hypertensive episode.  In 
other words, the doctor concluded that the headaches were the 
product of a hypertensive episode.  The doctor felt there was 
no relation between the headaches and the veteran's 
psychiatric disorder.  

An August 2000 rating decision granted service connection for 
headaches secondary to hypertension.  

In a September 2000 letter, Dr. Snyder said the veteran's 
headaches had improved on Depakote, decreasing from four to 
five times a week to only two to three times a week.  

Again, it is not the frequency of the headaches that supports 
a higher rating.  Very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, are required for the next higher rating and 
there is no evidence of that symptomatology in this evidence 
from the year 2000.  

Writing for Dr. Snyder, in July 2001, Dr. Benzik stated that 
the veteran had chronic migraine headaches, which were 
hypertensive episodes.  The veteran informed her that he had 
headaches 4-5 days per week, lasting hours at a time.  She 
wrote that after reviewing his history and examination, the 
headaches were frequent prostrating and prolonged attacks.  
The veteran was on medication.  The headaches were recurrent.  
This is the first competent evidence that indicates a step-up 
to the 50 percent rating could be warranted.  

However, we do not find Dr. Benzik's July 2001 opinion to be 
persuasive.  It is important to note that the doctor did not 
offer any objective findings or personal observations to 
support her assessment of the severity.  It is clear that the 
doctor relied on the veteran for a description of the 
critical rating factors, the frequency and severity of the 
headaches.  Where doctors necessarily rely on history as 
related by veteran, their diagnoses can be no better than the 
facts alleged by veteran.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  Here, 
there is nothing in the medical record to support the 
presence of very frequent completely prostrating and 
prolonged attacks.  Consequently, the doctor's reference to 
the rating criteria can only be based on the veteran's 
allegations, which are essentially his claim.  The doctor may 
believe the veteran; but, extensive psychological testing has 
shown that he grossly exaggerates symptoms.  Therefore, we 
find that Dr. Benzik's report is based on the veteran's 
claims and exaggerations and not on medical findings or 
observation, so it does not persuade us that the veteran's 
headaches meet the criteria for a 50 percent evaluation.  

VA clinical notes show that the veteran visited with a social 
worker for 50 minutes in September 2002.  He had a migraine 
during the visit.  However, he was able to discuss his 
problems at length.  The migraine did not prevent him from 
functioning and was definitely not prostrating.  So here, 
unlike Dr. Benzik, we have an actual observation by a trained 
professional, which shows that the headaches are not 
prostrating.  

An October 2002 VA clinical note shows that the veteran 
reported frequent headaches.  He reportedly felt a band like 
sensation and laid down.  There was no cluster pattern, 
projectile vomiting or seizures.  The medical history was a 
chronic headache being treated as migraine with medication.  
Many headaches will respond to rest, so the fact that the 
veteran treated his headaches by laying down does not mean 
that they are prostrating.  

A December 2002 VA psychiatry clinic note reveals the veteran 
reported periods of depression brought on by headaches, which 
made him isolate himself.  Psychiatric symptomatology was 
detailed.  The veteran was taking medication for his 
headaches, as well as for his other problems.  

In June 2003, the veteran had a VA neurology examination.  
The veteran stated that he never had a headache until his 
injury in service.  He reported that his headaches were 
present all the time.  Medication did not help him.  The pain 
ranged from 3/10 to 10/10.  The only good times were when he 
was sleeping.  The pain started in the morning, behind his 
eyes and went to the temples and then up to the vertex.  The 
10/10 head pain occurred 4 days a week and he usually needed 
half an hour to recoup from the headache after he went to a 
quite room to lay down.  His last bad headache was the day 
before.  He needed 4 Tylenol tablets to get rid of it.  He 
told the examiner that he currently had a 7/10 headache.  It 
was noted that the veteran was unemployed due to left knee 
pain.  It was the examiner's impression that none of the head 
injuries were severe enough to cause traumatic brain injury.  
The headaches, at their worse, were compatible with a 
migraine disorder.  The nagging daily headaches were stress, 
tension headaches.  The doctor noted that, per his own 
accounts, the veteran was still able to function through the 
headaches, as he took care of his child until the mother 
returned from work.  

VA clinical records follow the veteran through January 2004, 
without evidence of prostrating or prolonged attacks.  

Conclusion  In July 2001, Dr. Benzik provided the only 
evidence, which would support a higher evaluation.  However, 
this did not provide any objective findings or personal 
observation and relied completely upon the history provided 
by the veteran.  The history given by the veteran is 
essentially the same as his allegations and carries the same 
weight.  Psychological testing had established that he 
exaggerated his symptomatology.  Consequently, Dr. Benzik's 
report is not persuasive.  Since Dr. Benzik submitted her 
report, the veteran has been seen by a VA social worker and a 
VA neurologist, who both noted that the veteran was having a 
headache.  However, these headaches were not prostrating and 
did not prevent the veteran from functioning.  In this case, 
the preponderance of evidence, before and after Dr. Benzik, 
establishes that while the veteran's headaches may be 
frequent and disable him to a sufficient degree as to warrant 
a 30 percent evaluation, the service-connected headaches do 
not approximate the very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, which are required for the next higher 
rating, 50 percent.  That is, even considering the principles 
of Fenderson, at no stage in the development of this claim, 
did the service-connected headaches warrant a disability 
rating in excess of 30 percent.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2003) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003).  The Board, as did the RO (see 
statement of the case dated in October 2000), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2003).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

An initial disability rating in excess of 30 percent for 
headaches is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



